     Case 1:20-cv-00629-PLM-SJB ECF No. 11 filed 09/23/20 PageID.20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

BILLY JOE PAIGE,

                      Plaintiff,                     Case No. 1:20-cv-629

v.                                                   Honorable Paul L. Maloney

HEIDI WASHINGTON,

                      Defendant.
____________________________/

                                          JUDGMENT

               In accordance with the order issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:     September 23, 2020                        /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
